             Case 3:17-cv-01362 Document 143 Filed 01/27/20 Page 1 of 1 PageID #: 197

                                         District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Huntington
Date: 1/27/2020                                                                 Case Number 3:17-cv-01362
Case Style: The City of Huntington vs. AmerisourceBergen Drug Corporation
Type of hearing Status Conference
Before the honorable: 2512-Faber
Court Reporter Catherine Schutte-Stant                                          Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government Charles Webb*


Attorney(s) for the Defendant(s) Enu Mainigi*


Law Clerk Allison Skinner                                                     Probation Officer
                                                         Trial Time




                                                     Non-Trial Time
Other non-evidentiary hearing. Type: Status Conference



                                                        Court Time
2:34 pm to 3:19 pm
3:29 pm to 3:35 pm
Total Court Time: 0 Hours 51 Minutes Non-Trial Time/Uncontested Time

                                                        Courtroom Notes
*Paul T. Farrell, Jr., Anthony J. Majestro, Michael A. Woelfel, Charles R. Webb, Anne McGinness Kearse, Enu Mainigi,
Robert A. Nicholas, Steven R. Ruby, Jeffrey M. Wakefield, Mark H. Lynch, Gretchen M. Callas, Suzanne Salgado,
Joseph J. Mahady

2:34 p.m.
Court in session for status conference

3:19 p.m.
Recess

3:29 p.m.
In session

3:35 p.m.
Recess
